Exhibit 10.3

Separation Agreement and Release of Claims

This Settlement Agreement (the “Agreement”) is between Pacer International, Inc.
and Marc L. Jensen (“you”) and memorializes our mutual agreement and
understanding in connection with the termination of your employment with Pacer
International, Inc. (“Pacer”), and its Affiliates (as defined in Section 19
below) (collectively, the “Company”) and settlement and release of potential
claims as noted below. This Agreement shall become effective as set forth in
Section 4 below. Accordingly, in consideration of the mutual covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Pacer and you hereby agree as follows:

B.1.1. Termination of Employment. This Agreement shall constitute the parties’
acknowledgment of the termination of your employment with Pacer and its
Affiliates, including any and all positions held by you as a director or officer
of Pacer or any of its Affiliates and any and all positions held by you as
administrator or trustee of any employee benefit plan or related trust
maintained or created by or on behalf of Pacer or any of its Affiliates, in all
cases effective as of March 31, 2010 (the “Termination Effective Date”). Upon
the Termination Effective Date, Pacer shall pay to you (a) any unpaid portion of
your base salary for service through the Termination Effective Date, (b) a lump
sum amount for all accrued but unused vacation and personal leave time during
your employment, and (c) reimbursement for any expenses incurred on or before
the Termination Effective Date for which you have not already been reimbursed,
in accordance with the Company’s travel and entertainment policy.

B.1.2. Payments Upon Termination of Employment.

After the Termination Effective Date and eight (8) full days following the
execution of this Agreement, and provided that you have not revoked this
Agreement, the Company will make the following payments to you so long as you
are not in breach or violation of, or noncompliance with, any provision of this
Agreement and do not engage in any activity or conduct proscribed by Sections 6
through 10 inclusive (regardless of the extent to which such Sections may be
enforced under applicable law):

an aggregate amount equal to $91,875 payable in bi-weekly installments over a
period of six (6) months following the Termination Effective Date as is
generally the Company’s policy for payment of executive compensation; and

premiums due for continued group health insurance coverage through the Company
under COBRA, subject to your timely election to continue COBRA coverage, through
September 30, 2010 or such earlier date on which you become covered by
substitute group health insurance.

7. Without limiting any other provision of this Agreement, if you die on or
after the Termination Effective Date, your heirs, beneficiaries or estate, as
their respective interests may appear (but without duplication), shall be
entitled to receive or continue to receive those amounts that would otherwise
have been due and payable to you pursuant to this Section 2.



--------------------------------------------------------------------------------

B.1.3. Release.

For and in consideration of the covenants and agreements of the Company in this
Agreement, which are greater than those to which you would be entitled under any
offer letter, the Employment Agreement dated as of March 1, 2008, between you
and Pacer, as amended (the “Employment Agreement”) or Company severance policy,
as well as for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and as a material inducement to
the Company to enter into this Agreement, you hereby knowingly and voluntarily
release, acquit and forever discharge Pacer and its Affiliates and their
respective shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, attorneys, representatives and Affiliates, and all Persons
(as defined in Section 19) acting by, through, under or in concert with any of
them (collectively, the “Releasees”), from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
which, from the beginning of time up to and including the date of this
Agreement, exist, have existed or may hereafter exist or arise, based on facts
occurring on or prior to the date hereof, in connection with the letter offering
employment, the Employment Agreement, the letter dated March 1, 2008 regarding
enhanced severance after a change in control, any stock options, any bonus plans
or awards, and other equity incentives granted to you, your employment or the
termination of your employment with Pacer or any of its Affiliates, which you or
any of your heirs, executors, administrators, legal representatives,
successors-in-interest and/or assigns ever had, now have or at any time
hereafter may have, own or hold against any of the Releasees (collectively, the
“Released Claims”); provided, however, that the Released Claims do not include
(a) rights that cannot by law be released by private agreement or (b) any of
your rights or claims, whenever arising, to be indemnified by Pacer or any of
its Affiliates under and to the extent of the applicable terms and provisions of
Pacer’s or such Affiliate’s charter, certificate or articles of incorporation,
or by-laws.

By executing this Agreement, (i) you hereby represent that (x) you have complied
with all Company policies and procedures during the Employment Period and
(y) you have not filed or permitted to be filed with any court, governmental or
administrative agency, or arbitration tribunal, any of the Released Claims;
(ii) you hereby waive all Released Claims against the Releasees arising under
foreign, federal, state, provincial and local laws, including but not limited to
any laws relating to securities, contracts, torts, labor, employment, civil
rights, anti-discrimination and other laws and any other restrictions on Pacer’s
and its Affiliates’ rights with respect to the termination, for whatever reason,
of the employment of its employees, including the Age Discrimination in
Employment Act, the Americans With Disabilities Act and Title VII of the Civil
Rights Act (and any state or local analogs thereto), as well as any right that
you may have ever had or may now have to commence a Released Claim against the
Releasees involving any matter relating to your employment relationship with
Pacer or any of its Affiliates, the letter offering employment to you, the
Employment Agreement, any stock option or other equity incentive agreements or
the termination of your employment; (iii) you hereby represent that you have not
transferred or assigned to any other person any of the Released Claims; and
(iv) you further covenant and agree not to bring or knowingly participate in any
Released Claim or to encourage or permit any such Released Claim to be filed by
any other Person on your behalf. Notwithstanding the foregoing, nothing in this
Agreement precludes you from (A) filing a charge, including a challenge to the
validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”) or comparable state or municipal fair employment agency or the National
Labor Relations Board (“NLRB”) or (B) participating in any investigation or
proceeding conducted by the EEOC or such state or municipal agency or the NLRB
or (C) enforcing this Agreement. Nevertheless, through the execution of this
Agreement, you acknowledge and agree



--------------------------------------------------------------------------------

that you have waived the right to recover on any claims in any legal proceeding
brought by you or on your behalf, other than a claim to enforce this Agreement.
You agree further that you will pay Pacer for all costs incurred by Pacer
because of a breach of these covenants, including reasonable attorneys’ fees and
expenses incurred in defending against any claim brought by you. This provision
shall not be enforced to the extent it would be inconsistent with federal
regulations regarding the ADEA and Older Workers Benefit Protection Act. In the
event of a successful challenge by you to the waiver related to a federal claim
of age discrimination in this Agreement, and success on the merits of such a
federal age discrimination claim, a federal court may order that the monies paid
to you pursuant to this Agreement be repaid or setoff against any recovery but
only up to the amount of any recovery by you.

You fully understand that, if any fact with respect to any matter covered by
this Agreement is found after the execution of this Agreement to be other than
or different from the facts now believed by you to be true, you expressly accept
and assume that this Agreement and all releases and waivers herein shall be and
remain effective, notwithstanding such difference in facts.

You hereby expressly waive the benefit of Civil Code Section 1542, which is set
forth below; and specifically agree that this release shall extend to claims
arising out of transactions prior to the date of this Agreement, which Pacer or
you do not know or expect to exist in such party’s respective favor at this
time. Civil Code Section 1542 provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Neither this Agreement nor the consideration provided under it nor compliance
with it shall be construed as an admission by Pacer, its Affiliates or by you of
any liability or violation of any law, statute, duty, contract, covenant or
order.

B.1.4. ADEA Waiver, Waiting and Revocation Periods.

You expressly acknowledge that (i) you have been advised and instructed that you
have the right to consult an attorney and that you should review the terms of
this Agreement with counsel of your own selection; (ii) you have been advised
that your waiver and release does not apply to any rights or claims for age
discrimination that may arise after the execution date of this Agreement;
(iii) you have been advised that you have up to forty-five (45) days within
which to consider the terms of this Agreement and seven (7) days thereafter to
revoke your signature as set forth below; (iv) you have had ample time to study
this Agreement and to consult with an attorney, (v) you have carefully read and
fully understand all of the terms of this Agreement and are fully aware of the
Agreement’s contents and legal effects, including the waiver of Civil Code
Section 1542; (vi) you execute this Agreement voluntarily, without coercion or
duress, and of your own free will, (vii) you understand that you are, through
this Agreement, releasing the Releasees (as defined in Section 3(a) above) from
any and all claims you may have against the Releasees, and (viii) you understand
that this Agreement is final and binding. You expressly acknowledge and agree
that this Agreement constitutes a knowing and voluntary waiver of rights under
the Older Workers Benefit Protection Act. You understand that by signing this
Agreement prior to the expiration of forty-five (45) days, you waive your right
to consider the Agreement for the entire forty-five (45) day period.



--------------------------------------------------------------------------------

You understand and agree that this Agreement is revocable by you for seven
(7) days following the signing of this Agreement by you, and that this Agreement
shall not become effective or enforceable until that period has expired without
revocation. This Agreement automatically becomes enforceable and effective on
the eighth (8th) day after the latest date this Agreement is signed by the
parties. This Agreement may be revoked by you by a writing sent to the Company
at the address specified in Section 16, by certified mail post-marked no later
than the seventh (7th) day after the Agreement is signed by you (unless that day
is a Sunday or a holiday, in which event the period is extended to the next day
there is mail service).

B.1.5. Company Property. You hereby represent and agree that, on or prior to the
Termination Effective Date or as promptly thereafter as practicable, you will
surrender to the Company all handbooks, manuals, keys, badges, computers, cell
phones, printers, access cards, credit cards and charge cards of or belonging to
or issued in the name of the Company, all membership cards for memberships
maintained by or in the name of the Company, all passwords, access codes, all
Confidential Information (as defined in Section 7(b)), all documents, records,
and files (including all copies thereof, regardless of the form or media in
which the same exist or are stored) in your possession and belonging or relating
to the Company, and any other personal property in your possession belonging to
the Company. The foregoing requirements shall be in addition to, and not by way
of limitation of, any other provision of this Agreement.

B.1.6. Nondisclosure of Provisions. Except as otherwise compelled by legal or
judicial process, you will maintain the confidentiality of, and you will not
disclose to any Person, any of the terms or provisions of this Agreement, except
for such disclosures (i) to the Equal Employment Opportunity Commission or
comparable state or municipal fair employment agency or (ii) to your attorney,
accountant, tax preparer or other professional financial or legal adviser, or
other legal representative, in each case who is in a confidential relationship
with you and has been advised of your obligations hereunder and whom you shall
cause to comply with this nondisclosure provision, in each case only on a
need-to-know basis in connection with such Person’s services rendered to you or
on your behalf.

B.1.7. Confidential Information.

From and after the date hereof, you shall not at any time use or disclose,
divulge, furnish or make accessible to any Person any Confidential Information
(as defined in Section 7(b)) heretofore acquired or acquired during your
employment by the Company for any reason or purpose whatsoever (provided that
nothing contained herein shall be deemed to prohibit or restrict your right or
ability to disclose, divulge, furnish or make accessible any Confidential
Information (i) to any officer, director, employee, Affiliate or representative
of the Company, or (ii) as required by law or judicial process after giving the
Company prompt notice of receipt of any such legal or judicial requirement and
reasonable opportunity to seek a protective order in respect thereof), nor shall
you make or allow use of any Confidential Information for your own purposes or
benefit or for the purposes or benefit of any other Person except Pacer and its
Affiliates. The foregoing obligations are in addition to, and do not replace or
modify your common law duties owed to Pacer, nor do they replace or modify
Pacer’s common law and criminal law rights. Further, these rights and
obligations, as well as your duty to return Pacer property, are binding whether
or not you sign this Agreement.

For purposes of this Agreement, the term “Confidential Information” means
(i) the Intellectual Property Rights (as defined in Section 7(c)) of Pacer and
its Affiliates and (ii) all other information of a proprietary or confidential
nature relating to Pacer or any Affiliate thereof, or the business or assets of
Pacer or any such Affiliate, including: books and records; agent and



--------------------------------------------------------------------------------

independent contractor lists and related information; customer lists and related
information; vendor lists and related information; supplier lists and related
information; employee and personnel lists, policies and related information;
contract terms and conditions (including those with customers, suppliers,
vendors, independent contractors and agents, and present and former employees);
terms and conditions of permits, orders, judgments and decrees; wholesale,
retail and distribution channels; pricing information, cost information, and
pricing and cost structures and strategies; marketing, product development and
business development plans and strategies; management reports; financial
statements, reports, schedules and other information; accounting policies,
practices and related information; business plans, strategic plans and
initiatives, forecasts, budgets and projections; and shareholder, board of
directors and committee meeting minutes and related information (in each case
whether or not any such information is marked or denoted as confidential);
provided, however, that Confidential Information shall not include
(A) information that is generally available to the public on the date hereof, or
which becomes generally available to the public after the date hereof without
action by you, or (B) information that you receive from a third party who does
not have any independent obligation to Pacer or any of its Affiliates to keep
such information confidential and which you do not know (or reasonably could not
have known) is confidential to the Company or any of its Affiliates.

As used herein, the term “Intellectual Property Rights” means all industrial and
intellectual property rights, including the following (whether patentable or
not): patents, patent applications, and patent rights; trademarks, trademark
applications, trade names; service marks and service mark applications; trade
dress, logos and designs, and the goodwill associated with the foregoing;
copyrights and copyright applications; certificates of public convenience and
necessity, franchises and licenses; trade secrets, know-how, proprietary
processes and formulae, inventions, improvements, devices and discoveries;
development tools; marketing materials; instructions; Confidential Information;
and all documentation and media constituting, describing or relating to the
foregoing, including manuals, memoranda and records.

B.1.8. Nonsolicitation Covenant.

You acknowledge and agree that you have received significant benefits from your
employment with the Company, including compensation and other consideration
inuring to your benefit, as well as introductions to, personal experience with,
training in and knowledge of Pacer and its Affiliates, the industries in which
they engage, and third parties with whom they conduct business. Accordingly, in
consideration of the foregoing, and the payments made and to be made to you in
connection with your employment relationship with the Company and under this
Agreement, you agree that you will not during from April 1, 2010 through
September 30, 2010 (the “Nonsolicitation Period”) for any reason:

take any action to solicit, encourage or induce any customer, vendor, agent or
contractor doing business with Pacer or any of its Affiliates to terminate or
alter in any manner adverse to Pacer and its Affiliates his, her or its
business, commercial, agency or other relationship with Pacer or such Affiliate;

take any action to solicit, encourage or induce any officer, director or
employee, or any exclusive agent or contractor, of Pacer or any of its
Affiliates:

(i) to terminate or alter in any manner adverse to Pacer and its Affiliates his,
her or its business, commercial, employment, agency or other relationship with
Pacer or such Affiliate (including any action to hire, retain, engage or employ
or attempt to hire, retain, engage or employ, any officer, director or employee,
or any exclusive agent or contractor, of Pacer or any of its Affiliates);



--------------------------------------------------------------------------------

(ii) to become an officer, director, employee, agent or contractor of you, your
Affiliates or any other Person where such position or relationship would
interfere with such officer’s, director’s, employee’s, agent’s or contractor’s
position or relationship with Pacer or any of its Affiliates; or

(iii) to engage directly or indirectly in any Competitive Business; or

engage in or participate in, directly or indirectly, any business conducted
under any name that shall be the same as or similar to the name of the Company
or any of its Affiliates or any trade name used by any of them.

Your ownership for investment purposes only of less than 2% of the outstanding
shares of capital stock or class of debt securities of any Person with one or
more classes of its capital stock listed on a national securities exchange or
actively traded in the over-the-counter market shall not constitute a breach of
the foregoing covenant.

1.8.1.2. (b) As used herein, the term “Competitive Business” means any
transportation or other business that the Company or any of its Affiliates has
engaged in at any time during the period of your employment in any city or
county in any country, state or province of the United States, Canada or Mexico,
including any such business directly or indirectly engaged in providing any of
the following:

intermodal marketing or rail or intermodal brokerage services (whether in
connection with domestic or international shipments or customers);

highway brokerage services, including full trailer load, less than trailer load,
trailer fleet management and depot operations services;

international freight transportation services, including ocean forwarding,
custom house brokerage, ocean carrier services (including NVOCC operations),
import/export air forwarding services, and special project services;

dry van trucking services, port and rail depot cartage services (whether in
connection with domestic or international shipments or customers), and local and
regional trucking services (including full truckload and less-than-truckload
motor carrier services);

freight consolidation and handling services, including third party warehouse,
cross dock, consolidation, deconsolidation and distribution services;



--------------------------------------------------------------------------------

comprehensive transportation management programs and services to third party
customers, including supply chain and traffic management services, carrier rate
and contract management services, logistics optimization planning, and vendor
bid optimization; and

intermodal rail equipment (including double-stack rail car, container and
chassis) supply and management services, including doublestack transportation
services.

B.1.9. Non-Disparagement. You will not make any public or private statement or
take any action that is, or that is intended to be, slanderous, libelous,
derogatory, harmful, damaging, detrimental or otherwise adverse to Pacer or its
Affiliates or their respective officers, directors or employees, or their
respective businesses, operations, prospects, affairs, or reputations among
their respective customers, vendors, lenders, investors, analysts, competitors,
employees, agents, consultants, contractors and representatives; provided,
however, that the foregoing is not intended to limit your ability to answer
truthfully any questions of fact (as opposed to questions as to your opinion or
belief) that may be put to you under oath in any litigation, arbitration or
governmental investigative proceeding.

B.1.10. Transition and Litigation Assistance. If requested by Pacer and for a
reasonable time after notice of termination, you agree to cooperate with Pacer
in connection with the transition of any matters on which you were working to
other personnel within Pacer. At the request and expense of the Company upon
reasonable notice (including, for the time involved after six months have
elapsed from the Termination Effective Date, a reasonable payment based on your
per diem earnings on the Termination Effective Date and to the extent that you
can render such assistance without materially adversely affecting your other
business obligations), you shall furnish such information and assistance to
Pacer and its Affiliates as the Company may reasonably require in connection
with any issue, claim or litigation in which Pacer or any of its Affiliates may
be involved.

B.1.11. Remedies. You acknowledge and agree that the provisions of this
Agreement (including Sections 6 through 10 inclusive) are of a special and
unique nature, the loss of which cannot be adequately compensated for in damages
by an action at law, and that the breach or threatened breach of any of these
provisions would cause the Company irreparable harm. Accordingly, you agree that
in the event of a breach or threatened breach of any of the covenants contained
in this Agreement (including Sections 6 through 10 inclusive), the Company shall
be entitled to (1) immediate relief enjoining such breach or threatened breach
in any court or before any judicial body having jurisdiction over such a claim,
and you waive any requirement that the Company post a bond or other security or
prove that monetary damages are inadequate, and (2) a refund of a portion of the
severance pay amounts paid after the date that such breach commenced. All rights
and remedies provided for in this Agreement are cumulative, are in addition to
any other rights and remedies provided for by law, and may, to the extent
permitted by law, be exercised concurrently or separately. The exercise of any
one right or remedy shall not be deemed to be an election of such right or
remedy or to preclude the exercise or pursuit of any other right or remedy.

B.1.12. Severability. It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision



--------------------------------------------------------------------------------

cannot be so modified or restricted, then such provision shall, as to such
jurisdiction, be deemed to be excised from this Agreement; provided, however,
that the legality, binding effect and enforceability of the remaining provisions
of this Agreement, to the extent the economic benefits conferred on the parties
by virtue of this Agreement remain substantially unimpaired, shall not be
affected or impaired in any manner, and any such invalidity, illegality or
unenforceability with respect to such provisions shall not invalidate or render
unenforceable such provision in any other jurisdiction.

B.1.13. Expenses; Taxes. Each party hereto shall bear his or its own expenses
incurred in connection with this Agreement (including legal, accounting and any
other third party fees, costs and expenses and all federal, state, local and
other taxes and related charges incurred by such party). All references herein
to remuneration, compensation and other consideration payable by Pacer or any of
its Affiliates hereunder to or for the benefit of you or your heirs,
representatives, or estate are to the gross amounts thereof before reductions,
set-off, or deduction for taxes and other charges referred to below, and all
such remuneration, compensation and other consideration shall be paid net of and
after reduction, set-off and deduction for any and all applicable withholding,
F.I.C.A., employment and other similar federal, state and local taxes and
contributions required by law to be withheld by Pacer or any such Affiliate.

B.1.14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the domestic laws of the State of California
applicable to contracts made and to be wholly performed in such State, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of California or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of California.

B.1.15. Binding Effect. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns, representatives, heirs and estates, as applicable. This
Agreement shall not be assignable by you without the prior written consent of
Pacer (acting with approval of its Board of Directors). Except as expressly
provided in this Agreement, this Agreement shall not confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors, permitted assigns, representatives, heirs and estates, as
applicable.

B.1.16. Notices. (a) All notices or other communications pursuant to this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
personally, sent by nationally-recognized, overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

if to the Company, to:

Pacer International, Inc.

One Independent Drive, Suite 1250

Jacksonville, FL 32202

Attention: General Counsel



--------------------------------------------------------------------------------

if to you, to your last address shown in the Company’s personnel records:

1.16.1.1. (b) All such notices and other communications shall be deemed to have
been given and received (i) in the case of personal delivery, on the date of
such delivery, (ii) in the case of delivery by nationally-recognized, overnight
courier, on the next business day where sent following dispatch, and (iii) in
the case of mailing, on the third business day where sent next following such
mailing. In this Agreement, the term “business day” means, as to any location,
any day that is not a Saturday, a Sunday or a day on which banking institutions
in such location are authorized or required to be closed.

B.1.17. Entire Agreement; Amendment and Waiver. This Agreement embodies the
entire agreement and understanding by and between the parties hereto with
respect to the subject matter hereof and supersedes and preempts any and all
prior and contemporaneous understandings, agreements, arrangements,
representations or communications (whether written or oral) by or between the
parties relating to the subject matter hereof. You acknowledge that the unvested
portion of the restricted stock granted to you are null and void and of no
further force or effect on and as of the Termination Effective Date. Other than
this Agreement and the restricted stock agreement, there are no other
understandings, agreements, arrangements, representations or communications
continuing in effect relating to the subject matter hereof. You are not signing
this Agreement in reliance upon any promise, representation or warranty not
expressly contained in this Agreement. Any oral representations regarding this
Agreement shall have no force or effect. No waiver, amendment or modification of
any provision of this Agreement shall be effective unless in writing and signed
by each party hereto. No failure or delay by any party in exercising any right,
power or remedy under this Agreement shall operate as a waiver thereof or of any
other right, power or remedy. The waiver by any party hereto of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other or subsequent breach by such other party.

B.1.18. Counterparts and Facsimile or Imaged Execution. This Agreement may be
executed in two or more counterparts, and each such counterpart shall be an
original instrument, but all such counterparts taken together shall be
considered one and the same agreement, effective when one or more counterparts
have been signed by each party and delivered to the other parties, it being
understood that all parties need not sign the same counterpart. Any signed
counterpart delivered by facsimile or imaged document shall be deemed for all
purposes to constitute such party’s good and valid execution and delivery of
this Agreement.

B.1.19. Other Construction and Interpretation Provisions. The use in this
Agreement of the term “including” means “including, without limitation.” The
words “herein”, “hereof”, “hereunder”, “hereby”, “hereto”, “hereinafter”, and
other words of similar import refer to this Agreement as a whole, and not to any
particular article, section, subsection, paragraph, subparagraph or clause
contained in this Agreement. All references to articles, sections, subsections,
clauses, paragraphs, schedules and attachments mean such provisions of this
Agreement, except where otherwise stated. The section headings in this Agreement
are for convenience only and shall not control or affect the meaning of any
provision of this Agreement. The use herein of the masculine, feminine or neuter
forms shall also denote the other forms, as in each case the context may
require. If, and wherever, specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement has been
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party. Unless



--------------------------------------------------------------------------------

otherwise provided herein, the measure of one month or year for purposes of this
Agreement shall be that date of the following month or year corresponding to the
starting date, except that, if no corresponding date exists, the measure shall
be the next day of the following month or year (e.g., one month following
February 8 is March 8, and one month following March 31 is May 1). The term
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such Person, where “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. The term “Person” shall be construed as
broadly as possible and shall include an individual or natural person, a
partnership (including a limited liability partnership), a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, a business, and any other entity,
including a governmental entity such as a domestic or foreign government or
political subdivision thereof, whether on a federal, state, provincial or local
level and whether legislative, executive, judicial in nature, including any
agency, authority, board, bureau, commission, court, department or other
instrumentality thereof.

B.1.20. Jury Trial Waiver. THE PARTIES WISH THAT APPLICABLE LAWS APPLY TO THE
RESOLUTION OF ANY DISPUTES ARISING UNDER THIS AGREEMENT AND THE SUBJECT MATTER
HEREOF, AND THAT THEIR DISPUTES BE RESOLVED BY AN EXPERIENCED PERSON APPLYING
SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS
OF THE JUDICIAL SYSTEM AND APPLICABLE LAWS, THE PARTIES HERETO WAIVE ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND
ANY RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO. YOU
UNDERSTAND THAT THE WAIVER OF THE RIGHT TO A TRIAL BY JURY IS AN IMPORTANT RIGHT
WHICH YOU HEREBY FOREGO.

B.1.21. Jurisdiction and Venue; Service of Process. The parties hereto (i) agree
that all disputes among them arising out of, connected with, related to, or
incidental to this Agreement shall be resolved exclusively by state or federal
courts located in Contra Costa County, California, or any appellate court from
any thereof, or by an arbitrator located in Contra Costa County, California, in
such cases where both parties hereto have expressly agreed to binding
arbitration, (ii) irrevocably submit to the jurisdiction of such courts and
waive any objection to venue or defense of an inconvenient forum for any
proceeding in any such court, and (iii) agree that the mailing by certified or
registered mail, return receipt requested, of any process required by any such
court shall constitute valid and lawful service of process against them, without
the necessity for service by any other means provided by law.



--------------------------------------------------------------------------------

Please acknowledge your acceptance of and agreement with the foregoing terms by
signing the enclosed counterpart of this letter agreement in the space provided
below and returning it to the Company at the address stated in Section 16 above.

 

PACER INTERNATIONAL, INC. By:  

/s/ Pamela L. Quezada

Name:   Pamela L. Quezada Title:   Assistant Vice President

Accepted and agreed to:

 

/s/ Marc L. Jensen

Marc L. Jensen